IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40888
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LUIS EMILIO SANTIAGO-SIFUENTES,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-00-CR-235-1
                      --------------------
                         April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Luis Emilio Santiago-Sifuentes (“Santiago”) appeals his

guilty-plea conviction and 70-month prison sentence for illegal

reentry into the United States after having been previously

convicted and deported for the “aggravated felony” of possession

with intent to distribute cocaine.   8 U.S.C. §§ 1326(b)(2) and

1101(a)(43)(C).   Santiago contends that his indictment was

defective because it did not allege his prior-felony conviction

and because it did not allege any general intent.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40888
                                -2-

     Santiago concedes that, under Almendarez-Torres v. United

States, 523 U.S. 224, 235 (1998), a prior felony is a sentencing

factor and not an element of the offense that must be alleged in

an indictment and proved to a jury beyond a reasonable doubt.    He

raises the issue only to preserve it for possible Supreme Court

review.   Because Almendarez-Torres remains controlling authority,

Santiago is not entitled to relief on the prior-conviction issue.

     Santiago contends that his indictment should have been

dismissed because it failed to allege any general intent to enter

the United States.   Santiago did not challenge the indictment in

the district court; therefore, it is construed in favor of

validity unless it was so defective that, by any reasonable

construction, it failed to charge the offense of conviction.

United States v. Threadgill, 172 F.3d 357, 373 (5th Cir.), cert.

denied, 528 U.S. 871 (1999).   Santiago’s indictment “fairly

imported that his reentry was a voluntary act” and satisfied the

constitutional requirements of a valid indictment.   United States

v. Guzman-Ocampo, 236 F.3d 233, 236, 239 & n.13 (5th Cir. 2000).

     Santiago’s conviction and sentence are AFFIRMED.